DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed December 31, 2021, with respect to claim 1 have been fully considered and are persuasive.  The Non-Final Office Action of October 15, 2021 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 9, 11 – 14, 16, 17, 24, 26 – 29, and 31 - 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (US 2018/0184123, hereafter Terada) in view of LIU et al (US 2017/0353719, LIU) .
As per claim 1, Terada discloses apparatus for block-wise decoding a picture from a data stream, the apparatus supporting at least one intra-prediction mode according to which the intra-prediction signal 5for a block of a predetermined size of the picture is determined by applying a first template of samples which neighbours the current block, wherein the apparatus is configured, for a current block differing from the predetermined size, to (¶ 109,160, and 171):
resample a second template of already reconstructed samples neighboring the current block, so as to acquire a resampled template with the dimensions of the first tem10plate (¶ 160 and 171);
perform an intra prediction by applying the resampled template of samples so as to acquire a preliminary intra-prediction signal (¶ 109); and
resample the preliminary intra-prediction signal so as to comprise the dimension of the current block so as to acquire the intra-prediction signal for the current block (¶ 160 and 171).
However, Terada does not explicitly teach a current block differing from the predetermined size; resampling a template.
In the same field of endeavor, LIU teaches a current block differing from the predetermined size; resampling a template (¶ 95 and 96).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Terada in view of LIU.  The advantage is an improvement in video compression efficiency. 
As per claim 2, Terada discloses apparatus of claim 1, the apparatus supporting at least one intra-prediction mode according to which the intra-prediction signal for a block of a predetermined size of the picture is determined by applying a first template of samples which neighbours the current block, 20wherein the apparatus is further configured to apply the resampled template of samples onto a neural network so as to acquire the preliminary intra-prediction signal (¶ 109 and 120).
As per claim 9, Terada discloses apparatus of claim 1, configured to: resample the preliminary intra-prediction signal in the spatial domain (¶ 104).
As per claim 2011, Terada discloses apparatus of claim 1, further configured to: decode in a data field information regarding the resampling and/or the use of neural networks for different dimensions (¶ 109 and 134).
As per claim 12, Terada discloses apparatus of claim 1, the apparatus supporting at least one intra-prediction mode 25according to which the intra-prediction signal for a current block of the picture is determined by: applying a first set of neighboring samples of the current block onto a neural network to acquire a prediction of a set of transform coefficients of a transform of the current block (¶ 109 and 134).
As per claim 13, Terada discloses apparatus of claim 1, configured to: inversely transform the prediction to obtain a reconstructed signal (¶ 104).
As per claim 14, Terada discloses apparatus of claim 1, configured to: 35decode from the data stream an index using a variable length code; and perform a selection using the index (¶ 109 and 120).
Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 2 are applicable for claim 17.
Regarding claim 24, arguments analogous to those presented for claim 9 are applicable for claim 24.
Regarding claim 26, arguments analogous to those presented for claim 11 are applicable for claim 26.
Regarding claim 27, arguments analogous to those presented for claim 12 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 13 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 14 are applicable for claim 29.
Regarding claim 31, arguments analogous to those presented for claim 1 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 2 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 1 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 2 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 1 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 1 are applicable for claim 36.

Allowable Subject Matter
Claim(s) 3 – 8, 10, 15, 18 – 23, 25, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487